              Case 4:19-mj-70677-MAG Document 56 Filed 10/10/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAUREEN C. BESSETTE (CABN 165775)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94608
          Telephone: (510) 637-3691
 7        Fax: (510) 637-3724
          E-mail: Maureen.Bessette@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   IN THE MATTER OF THE EXTRADITION                 )   No. 4-19-70677 MAG
     OF DON KOLLMAR AKA DONALD                        )
14   KOLLMAR                                          )   U.S. NOTICE OF SUPPLEMENTAL
                                                      )   INFORMATION IN SUPPORT OF REQUEST FOR
15                                                    )   EXTRADITION AND MOTION FOR SEALING
                                                      )   ORDER (SEALED ATTACHMENT)
16                                                    )
                                                      )
17                                                    )
                                                      )
18

19          The United States of America, by its attorney, Maureen C. Bessette, Assistant U.S. Attorney for
20 the Northern District of California, hereby moves to file the attached videotape of the victim’s 1997

21 statement to law enforcement in Canada. In support of its motion, the government states as follows:

22 1. The government received the victim’s videotaped statement to Canadian law enforcement as a

23      supplement to Canada’s request for the extradition of Don Kollmar; and
24 2. Requests that it be filed under seal as it contains personal, private information of a minor at the time

25

26

27

28
            Case 4:19-mj-70677-MAG Document 56 Filed 10/10/19 Page 2 of 3



 1     of the alleged crime.

 2        I declare the foregoing under penalty of perjury.

 3 Dated: October 10, 2019                             Respectfully submitted,

 4                                                     DAVID L. ANDERSON
                                                       United States Attorney
 5

 6                                                               /s/
                                                       MAUREEN C. BESSETTE
 7                                                     Assistant United States Attorney
                                                       Northern District of California
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 4:19-mj-70677-MAG Document 56 Filed 10/10/19 Page 3 of 3



 1

 2

 3

 4

 5

 6                           ATTACHMENT
 7                                 NOTICE OF MANUAL FILING
 8
                              Regarding: Attachment – Videotape (disc)
 9
             This filing is in paper or physical form only, and is being maintained in the case
10
     file in the Clerk’s office. If you are a participant on this case, this filing will be served in
11
     hard-copy shortly. For information on retrieving this filing directly from the court, please
12
      see the court’s main web site at http://www.cand.uscourts.gov under Frequently Asked
13
                                           Questions (FAQ).
14
                        This filing was not e-filed for the following reasons:
15
                     Attachment – Videotape (disc) is an under seal document.
16

17

18

19

20

21

22

23

24

25

26

27

28
